             Case 4:18-cr-00223-RCC-DTF Document 262 Filed 06/11/19 Page 1 of 1




                                  UNITED STATES DISTRICT COURT
                                                           DISTRICT OF ARIZONA

United States of America.
PLAINTIFF,
                                             y
                                                 I         FILED
                                                           RECEIVED
                                                                           LODGED
                                                                           COPY
                                                                                           CR 18-00223-RCC-DTF
        vs.
                                                           JUN 1 1 2019                    WITNESS LIST
Scott Daniel Warren
                                                     YERK us DISTRICT COURT
DEFENDANT.
                                        BY
                                                 9     DISTRICT OF ARIZONA DEPUTY
                                                 I     l
 PRESIDING JUDGE                                 tcfURTROOM DEPUTY                            COURT REPORTER
 Hon. Raner C. Collins                           Sherry Gammon                                Erica McQuillen
 HEARING DATE(S)                                 DEFENDANT ATTORNEY(S)                        PLAINTIFF ATTORNEY(S)
 May 29th - June 7th, 2019                       Gregory J. Kuykendall;                       Anna R. Wright;
                                                 Amy P. Knight                                Nathaniel J. Walters
                                                                                                                      UNDER
 PLF    DFT      DATE SWORN     DATE APPEARED                                           WITNESS                        RULE
        1       LR)rd1t:t      iD f 6   - (o / lo I I Q Scott Daniel Warren                                            -
                                                       I
       2        u 4-1 (9       & 4-J,q                         Dr. Edgar McCullough                                   ✓
        3       J:,/5/19       lRl5/1q                         Isabella Reis Newsom                                   ✓
       4        lo(5/1ci       lo Isl l°t                      Flannery Shay-N emirow                                 \/..,
       5        t.u(,s/\q       LPlerlt9                       Geena Jackson                                          ✓
       6       \ii 4} \°I      Lr, 4/)tii                      Susannah Brown                                         -✓
       7        lr;, iw/19         1
                               & 1.d1q                         Prof. Andy Silverman                                   ✓
       8        In\ 4-1 l Cj   wll>-1--119                     Dr. Norma Price                                        ~
       9        (g/5 (°t '     h(5Ji er-,                      Rev. Bethany Russell-Lowe                               ✓
       10                                                     Dr. Gregory Hess, Pima County Medical Examiner
